Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on June 4, 2020. 

2. Claims 1-34 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “populating, via a server, a user profile with a building/location identifier, a device identifier, and a sensor identifier such that the building/location identifier is associated with the device identifier in a one-to-many correspondence and the building/location identifier is associated with the sensor identifier in a one-to-many correspondence; receiving, via the server, in real-time, a plurality of readings from a sensor monitoring a device, wherein the sensor and the device are positioned at a building/location, wherein the building/location identifier identifies the building/location, wherein the device identifier identifies the device, wherein the sensor identifier identifies the sensor, populating, via the server, in real-time, the user profile with the readings such that the readings are associated with the building/location identifier, the device identifier, and the sensor identifier in the user profile, wherein the sensor is associated with the readings in a one-to-many correspondence; identifying, via the server, in real-time, at least one of a present fault in, a projected fault in, or a recommended processing of the device based on the readings sourced from the user profile; populating, via the server, in real-time, the user profile with the at least one of the present fault, the projected fault, or the recommended processing such that the device identifier is associated with the at least one of the present fault, the projected fault, or the recommended processing in the user profile, wherein the device identifier is associated with the at least one of the present fault, the projected fault, or the recommended processing in a one-to-many correspondence; generating, via the server, in real-time, a message, wherein the message is informative of the at least one of the present fault, the projected fault, or the recommended processing, wherein the message is informative of a position of the device based on the building/location identifier and the device identifier; sending, via the server, in real-time, the message to a mobile client accessing the user profile; generating, via the server, a content related to information about the equipment responsive to a request received from the mobile client, wherein the content is generated based on the device identifier, wnerein the request is based on the message; and sending, via the server, the content to the mobile client responsive to the request,” in independent claims 1 and 34, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
	NPL to Sanches et al. discloses augmented Reality (AR) applications, user profile, and identifying which key aspects in the user profile impact the design of mobile AR applications.
	US 10,210,767 to Johansen et al. discloses an augmented reality user device which includes display for overlaying virtual objects onto tangible objects in a real scene. A virtual assessment engine identifies a user identifier for the user and generates a target profile based on information from a user.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192